DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/06/2021 has been entered. The applicant did not amend any claim. Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
The Applicant argues “Burdis discloses electrochemical device having improved insulating film structure to reduce electrical leakage … Burdis is silent to the second conductive layer comprises a tapered sidewall formed by the laser having a pulse width of about 100 picoseconds or shorter, … Accordingly, Burdis does not disclose, teach, suggest, or otherwise render obvious all limitations of claim 1.” [Remarks, page 5], Lei discloses methods of dicing semiconductor wafers … Lei fails to cure the deficiencies of Burdis. Specifically, Lei is silent to the second conductive layer comprises a tapered sidewall formed by the laser having a pulse width of about 100 picoseconds or shorter… Lei discloses using a pulse laser with a pulse width of 5 picoseconds to 50 picoseconds to remove a bulk target layer material and more particularly to scribe the wafer surface to remove a mask layer, a passivation layer, and a device layer … Such a pulse width range "controls delamination and chipping near the scribed trench..” Accordingly, Burdis and Lei, either alone or in combination, fail to disclose, teach, suggest, or otherwise render obvious all limitations of claim 1. Rekow discloses methods for machining workpieces using one or more optical pulses … Rekow fails to cure the deficiencies of Burdis and Lei. Specifically, Rekow is silent to the second conductive layer comprises a tapered sidewall formed by the laser having a pulse width of about 100 picoseconds or shorter, as recited in claim 1. The Office suggests that a person of ordinary skill in the art would modify the laser in Burdis by the laser in Lei to create a tapered side wall as taught by Rekow (Office Action, p. 8). Applicant respectfully disagrees”. [Remarks, page 6]. The Examiner respectfully disagrees. Firstly, the claim was rejected under 35 USC § 103, using the combination of references. The Applicant argues by attacking the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to “Applicant submits a person of ordinary skill in the art would not combine a reference that uses a laser to eliminate penetrating sealing rings of fully formed individual dies with removal of a first conductive layer and a first electrode layer in a process for forming an electroactive device as taught by Burdis. Accordingly, Burdis and Lei, either alone or in combination, fail to disclose, teach, suggest, or otherwise render obvious all limitations of claim 1” [page 5], “a person of ordinary skill in the art would have no motivation or reason to believe that the laser with a pulse with of 100 picoseconds or shorter would create a tapered sidewall, as taught in claim 1” [pages 6 
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lei teaches/suggests in [0038] an advantage of using pulse width in the range of 5 picoseconds to 50 picoseconds, which will control delamination and chipping near the scribed trench; and Rekow in [0023 and 0029] teaches a tapered sidewall formed by the laser pulse; one of ordinary skill in the art would have been motivated to form a tapered sidewall by the laser, because the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting.
The Examiner respectfully notes that Burdis teaches a method of making an electroactive device, providing a substrate, Fig. 1 “substrate 16”; forming electroactive layers, Fig. 3, TC layer 35, EC layer 34a/34b on the substrate, forming adjacent layers, IC layer 33a/33b, of the plurality of electroactive layers on the substrate, a first 
Lei is relied only for scribing a layer using a laser having a pulse width of about 100 picoseconds or shorter (“The pulse width may be … in the range of 5 picoseconds to 50 picoseconds”), and Rekow is relied only for a tapered sidewall formed by the laser (“the optical pulse 200 is a laser pulse [0023]; “depending upon factors such as the depth of the recess … sidewalls 404 may be tapered, stepped, etc.”, Fig. 4). The claim was rejected under 35 USC § 103, using the combination of references.
In re Fine, 837 F. 2nd 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivations to combine are found in references. The Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the Office Actions; the references are related art or are reasonably pertinent to the particular problem with which the applicant was concerned. Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the office action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations. Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). An invention that as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
With respect to the argument that “Rekow goes on to teach that the depth and surface morphology of the recess is substantially controlled by the vaporization rate of the material of the structure 102 and is substantially independent the peak power or energy of the optical pulse 200 (Rekow, paragraph [0028]). Rekow teaches away from the present disclosure”. The Examiner respectfully disagrees. Rekow teaches “a method of machining a Workpiece includes directing an optical pulse to impinge upon a surface of the workpiece. The optical pulse can be configured to initiate a vaporization process …” [abstract]; “Pulsed laser sources, such as Nd:YAG lasers, have been used to perform laser-based machining (e.g., marking, engraving, micro-machining, cutting, scribing, etc.) of materials for various applications. Depending on the application and the materials to be processed, it can be advantageous to be able to select the various characteristics of the optical pulses”, [0003]; “the optical pulse 200 is a laser pulse” [0023]; “Upon terminating the optical pulse 200 the vaporization front 204 is extinguished and the vaporization process within the structure 102 can be terminated. As a result, a recess 400 is formed in the structure 102 … the optical pulse 200 are controlled such that the recessed surface 402 is substantially parallel to the first surface” [0028]. Rekow is relied only for a tapered sidewall formed by the laser. The Examiner respectfully disagrees that Rekow teaches away from the present disclosure”.
With respect to the argument that “Burdis teaches using a laser to remove a portion of the electrode layer to define a gap in the layers (Burdis, paragraph [0027]). Rekow, however, teaches an endothermic and exothermic vaporization process of material … Rekow discloses that after a first period of time T1 ... After the second time period T2 a recessed surface may be formed ... Rekow teaches away from the present disclosure”, [page 8]. The Examiner respectfully disagrees. Claim 1 recites “… the portion is removed using a laser having a pulse width of about 100 picoseconds or shorter”. Claim doesn’t specify any method or way of using the laser pulse. As presently claimed, nothing precludes the Examiner from considering Rekow to use laser pulse and Lei for having a pulse width of about 100 picoseconds or shorter.
Claim 1 is rejected under 35 USC § 103, using the combination of references Burdis in view of Lei and Rekow. The prior art references must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. Burdis, Lei and Rekow are reasonably pertinent to the particular problem with which the applicant was concerned and the In this case, the motivation to combine is found in references. The difference in objectives does not defeat the case for obviousness because, as MPEP 2144 states, the "reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) ...; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
In response of applicants argument that “In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, the Examiner must provide a factual basis to support the legal conclusion of obviousness by showing that each and every element of the claim is described or suggested by the prior art or would have been obvious in view of the prior art”. [page 9], the Examiner respectfully disagrees. The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one ordinary skill in the art. See In re Fine, 837 F. 2nd 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the motivation to combine is found in references. 
With respect to Claims 4 and 8: the Applicant argues “Hauck discloses a color dazzle system to enhance area denial for law enforcement, homeland security, border patrol, and the military (Hauck, Abstract). However, Hauck fails to cure the deficiencies of Burdis, Lei, and Rekow. Specifically, Hauck is silent the second conductive layer comprises a tapered sidewall formed by the laser having a pulse width of about 100 picoseconds or shorter, as recited in claim 1. Accordingly, Burdis, Lei, Rekow, and Hauck, either alone or in combination fail to disclose, teach, suggest, or otherwise render obvious all limitations of claim 1” [page 9] and “Claim 8 depends from claim 1. As noted above, claim 1 is patentable over Burdis, Lei, and Rekow” [page 9]. The Examiner respectfully disagrees. The Examiners response is: Claim 1 is rejected under 35 U.S.C. 103 as being patentable over Burdis in view of Lei, and Rekow” and the limitations of claims 4 and 8 are also rejected individually. Hauck teachers the laser has an operational wavelength in a range of about 515 nm to about 532 nm (“multi-wavelength laser module includes a plurality of lasers each being operative to generate a 
Therefore the Applicant's arguments filed 1/06/2021 have been fully considered but they are not persuasive, and the Examiner maintains the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. (US 2014/0253996) in view of Lei et al. (US 2013/0267076) and further in view of Rekow (US 2012/0318776).
Regarding claim 1, Burdis et al teaches a method of making an electroactive device (referring to US 2014/0253996), the method comprising: 
providing a substrate (see Fig. 3, substrate below layer 35. “The device of FIG. 3 is similar to the solid-state device depicted in FIGS. 1 and 2 to the extent that each of the aforementioned layers is present”, [0027]. Fig. 1 shows “substrate 16”, [0003]); forming a plurality of electroactive layers on the substrate (“Fig. 3 shows a plurality of  one or more adjacent layers of the plurality of electroactive layers on the substrate (Fig. 3, forming IC layer 33a/33b of the plurality of electroactive layers), the one or more adjacent layers formed including a first conductive layer (FIG. 3, including a first conductive layer, lower TC layer 35 [0030]);  and a first electrode layer (that EC layer 34a/34b, [0027]); removing a portion of the one or more adjacent layers formed to define a gap in the one or more adjacent layers formed (Fig. 3,  removed 35, 34 and 33 to form a gap; “The lower conductive layer and the electrochromic electrode layer are scribed and the gap formed”, [abstract]), wherein the portion is removed using a laser (“The P1 scribe may be accomplished using one of several different methods, including laser scribing”, [0027]), forming one or more additional layers of the plurality of electroactive layers over the one or more adjacent layers formed after removing the portion of the one or more adjacent layers formed to define the gap in the one or more adjacent layers formed (Fig. 3 shows forming one or more additional layers, 32 and 31, of the plurality of electroactive layers over the one or more adjacent layers, see Fig. 3,  formed after removing the portion of the one or more adjacent layers, 35, 34 and 33,  formed to define the gap in the one or more adjacent layers formed, figure shows the gap in the one or more adjacent layer formed), the one or more additional layers formed including a second conductive layer and a second electrode layer (Fig. 3, upper TC layer 31 and CE layer 32 [0030], [0034]; “The lower conductive layer and the electrochromic electrode layer are scribed and the gap formed from the scribing is filled with the layers formed above the electrochromic electrode layer”, [abstract]), wherein the second 
Burdis teaches removing layer to create a gap but doesn’t explicitly teach the portion is removed using a laser having a pulse width of about 100 picoseconds or shorter, the second conductive layer comprises a tapered sidewall formed by the laser.
Burdis and Lei are related to multilayer semiconductor devices. Lei teaches scribing a layer using a laser having a pulse width of about 100 picoseconds or shorter (“The pulse width may be approximately in the range of 1 picosecond to 50 nanoseconds, and more particularly approximately in the range of 5 picoseconds to 50 picoseconds”, [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pulse width 5 picoseconds to 50 picoseconds. One ordinary skill in art would have been motivated to use pulse width 5 picoseconds to 50 picoseconds to control delamination and chipping near the scribed trench, as Lei teaches in [0038].
Burdis teaches the second conductive layer (Fig. 3, upper TC layer 31), and portion of the layer is removed using a laser (“The P1 scribe may be accomplished using one of several different methods, including laser scribing”, [0027]) but Burdis and Lei doesn’t explicitly teach the second conductive layer comprises a tapered sidewall formed by the laser.
 Burdis and Rekow are related to laser scribing of substrate layers.

Regarding claim 2, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Lei further teaches the pulse width of the laser is about 10 picoseconds or shorter (“Referring to FIG. 5, by using a laser pulse width in the femtosecond range heat damage issues are mitigated or eliminated”, [0057]).
Regarding claim 3, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Lei further teaches the pulse width of the laser is about 6 picoseconds or shorter (“Referring to FIG. 5, by using a laser pulse width in the femtosecond range heat damage issues are mitigated or eliminated”, [0057]).
Regarding claim 5, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Lei further teaches, wherein the laser is positioned incident to the side of the substrate having the one or more adjacent layers formed thereon (Fig. 7B shows laser scribing process 712 to form trenches 714 in the substrate 706, [0070]). 
Regarding claim 6, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Burdis teaches the gap has a sidewall formed by the laser (Fig. 3, shows gap and the sidewall, “The P1 scribe may be accomplished using one of several different methods, including laser scribing”, [0027]) and Rekow teaches the tapered sidewalls (“the sidewalls 404 may be tapered, stepped, etc.”, [0029])
Regarding claim 7, the method of making an electroactive device according to claim 6 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 6. Rekow teaches “sidewalls 404 may be tapered”, [0029].
	Lei further teaches, wherein the gap does not have melt spots along the tapered sidewalls (“Fig. 5 illustrates the effects of using a laser pulse width in the femtosecond range versus longer pulse widths, in accordance with an embodiment of the present invention.  Referring to FIG. 5, by using a laser pulse width in the femtosecond range heat damage issues are mitigated or eliminated (e.g. minimal to no damage 502C with femtosecond processing”, [0057]). It would have been obvious to one of ordinary skill in 
Regarding claim 9, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Burdis further teaches, wherein a portion of the first conductive layer (Fig. 3, lower TC layer 35, [0030]) is removed to define at least a portion of the gap in the one or more adjacent layers (“The lower conductive layer and the electrochromic electrode layer are scribed and the gap formed”, [abstract]).
Regarding claim 10, the method of making an electroactive device according to claim 9 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 9. 
Burdis further teaches, wherein the first conductive layer comprising the gap directly touches the substrate (see Fig. 3, Gap between left and right sides of 35), and Lei teaches creating gap without delamination along a sidewall of the gap (use pulse width 5 picoseconds to 50 to control delamination and chipping near the scribed trench, 
Regarding claim 11, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Burdis further teaches, wherein the additional layers extend over the gap (Fig. 3 shows additional layers 31 and 32 extend over the gap).
Regarding claim 12, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. Burdis further teaches, the method of claim 1, further comprising disposing a first bus bar and a second bus bar immediately over a same one of the first conductive layer and the second conductive layer (Fig. 3 shows a first bus bar “38” and a second bus bar “39” immediately over a same one of the first conductive layer 35 and the second conductive layer 31,”busbars 38 and 39” [0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. in view of Lei et al. and Rekow as applied to claim 1, and further in view of Hauck et al. (US20070274353).
Regarding claim 4, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. 
Burdis teaches a laser to create a gap (“The lower conductive layer and the electrochromic electrode layer are scribed and the gap formed from the scribing is filled with the layers formed above the electrochromic electrode layer”, [abstract])
Burdis in view of Lei and Rekow doesn’t explicitly teach the laser has an operational wavelength in a range of about 515 nm to about 532 nm.
Burdis and Hauck are related to use of leaser. Hauck teachers the laser has an operational wavelength in a range of about 515 nm to about 532 nm (“multi-wavelength laser module includes a plurality of lasers each being operative to generate a wavelength range of light” [0006], “a green laser operative to generate 520 nm to 565 nm”, [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser with operational wavelength in a range of about 515 nm to about 532 nm. One of ordinary skill in the art would have been motivated to select a laser with operational wavelength in a range of about 515 nm to about 532 nm to have adjustable according to the distance to the target and characteristics of the target to ensure the light is effective to dazzling the target, and will not permanently damage the target as Hauck teaches in [0006].  

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. in view of Lei et al. and Rekow as applied to claim 1, and further in view of Strong et al. (WO 2013/090209).
Regarding claim 8, the method of making an electroactive device according to claim 1 is rejected (see above).
Burdis in view of Lei and Rekow teaches a method of making an electroactive device according to claim 1. 
Burdis in view of Lei and Rekow doesn’t explicitly teach tapered sidewall comprises a rounded upper edge.
Burdis and Strong are related to electrochromic devices.
Strong teaches tapered sidewall comprises a rounded upper edge (“stress mitigation topology may be used such as edge rounding”, page 24, line 16, [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tapered sidewall rounded upper edge. One of ordinary skill in the art would have been motivated to round upper edge for stress mitigation as Strong teaches in [0086].

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. (US 2014/0253996) in view of Rekow (US 2012/0318776).
Regarding claim 13, Burdis et al teaches a method of forming an electroactive device, the method comprising: 
 
forming a plurality of electroactive layers on the substrate (“Fig. 3 shows a plurality of electroactive layers formed on the substrate, X-sectional view Fig. 3 shows lower TC layer 35, EC layer 34a/34b, 33a/33b [0027] - [0034]), wherein the plurality of electroactive layers includes a first conductive layer, a first electrode layer, an ion conducting layer, a second electrode layer and a second conductive layer (Fig. 3, lower TC layer 35, EC layer 34,  IC layer 33, CE layer 32 and upper TC layer 31 [0030], [0034]), 
wherein forming the plurality of electroactive layers includes: forming one or more adjacent layers of the plurality of electroactive layers on the substrate (Fig. 3, forming 35. 34 and 33), the one or more adjacent layers formed including a first conductive layer (FIG. 3, including a first conductive layer, lower TC layer 35 [0030]);
removing a portion of the one or more adjacent layers formed to define a gap in the one or more adjacent layers formed (Fig. 3,  removed 35, 34 and 33 to form a gap; “The lower conductive layer and the electrochromic electrode layer are scribed and the gap formed”, [abstract]), and 
forming one or more additional layers of the plurality of electroactive layers over the one or more adjacent layers formed after removing the portion of the one or more adjacent layers formed to define the gap in the one or more adjacent layers formed (Fig. 3 shows forming one or more additional layers, 32 and 31, of the plurality of electroactive layers over the one or more adjacent layers, see Fig. 3,  formed after 
the one or more additional layers formed including the second electrode layer (Fig. 3, CE layer 32, [0030]); the second electrode layer directly contacting at least one of the first conductive layer and the first electrode layer (Fig. 3 shows CE layer 32 directly contacting the first electrode layer 34b, see enlarged part of Fig. 3, 32 directly contact 34b and 35); wherein the second conductive layer comprises a sidewall (Fig. 3 shows layer 31 comprises a sidewall).
Burdis doesn’t explicitly teach second conductive layer comprises a tapered sidewall and a tapered sidewall formed by the laser.
Burdis and Rekow are related to laser scribing of substrate layers.
Rekow teaches a tapered sidewall formed by the laser (“the optical pulse 200 is a laser pulse (also referred to herein as a "laser pulse 200")”, [0023]; “depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tapered sidewall by the laser. One ordinary skill in art would have been motivated to form a tapered sidewall by the laser, because the tapered trenches are likely to be homogeneously filled, and the advantages of laser cutting are flexibility, precision, speed, cost-effectiveness, great quality and contactless cutting.
Regarding claim 14, the method of making an electroactive device according to claim 13 is rejected (see above).
Burdis in view of Rekow teaches the method of forming an electroactive device 13. Burdis further teaches, wherein the second electrode layer contacts both the first conductive layer and the first electrode layer (see Fig. 3, second electrode layer, 32,  contacts both the first conductive layer 35 and the first electrode layer 34a/34b).
Regarding claim 15, the method of making an electroactive device according to claim 13 is rejected (see above).
Burdis in view of Rekow teaches the method of forming an electroactive device 13. Burdis further teaches, wherein the second electrode layer (Fig. 3, layer 32) contacts the substrate (Fig. 3, 32 contacts the substrate below 35).
Regarding claim 16, the method of making an electroactive device according to claim 13 is rejected (see above).
Burdis in view of Rekow teaches the method of forming an electroactive device 13. Burdis further teaches layer 34, 33 and 32 [0030], and in Fig. 3 shows the first electrode layer includes the EC layer 34 and the second electrode layer includes CE layer 32. Burdis further teaches “the electrochromic stack may be formed in the reverse order on the substrate”, [0069].
Regarding claim 17, the method of making an electroactive device according to claim 13 is rejected (see above).
Burdis teaches the gap has a sidewall (Fig. 3, shows gap and the sidewall, “(“The P1 scribe may be accomplished using one of several different methods, including laser 
Regarding claim 18, the method of making an electroactive device according to claim 13 is rejected (see above).
Burdis in view of Rekow teaches the method of forming an electroactive device 13. Burdis further teaches, wherein a portion of the first conductive layer is removed to define the gap (Fig. 3 shows removed portion of 35 define a gap).
Regarding claim 19, Burdis et al. teaches a method forming an electrochromic device (refer to US 2014/0253996), the method comprising: 
providing a substrate in a housing and without removing said substrate from the housing (see Fig. 3, substrate below layer 35. “The device of FIG. 3 is similar to the solid-state device depicted in FIGS. 1 and 2 to the extent that each of the aforementioned layers is present”, [0027]. Fig. 1 shows “substrate 16”, [0003]; “all the layers could be deposited in one single continuous vacuum step, i.e., one coating machine”, [0005]); 
forming two or more adjacent layers of the device on the surface of the substrate (“Fig. 3 shows forming lower TC layer 35, EC layer 34a/34b, 33a/33b [0027], [0030] of the electrochromic device on the substrate below 35),
the two or more adjacent layers formed including the a first conductive layer and a first electrode layer (Fig. 3 shows first conductive layer 35, and a first electrode layer 34, [0027-0030]);

forming one or more additional layers of the device over the one or more adjacent layers (Fig. 3 shows forming 32 and 31 over the one or more adjacent layers),
wherein the at least one of the one or more additional layers of the device comprises a sidewall (Fig. 3 shows 35, 34 and 33 comprises a sidewall), the one or more additional layers including a second electrode layer (Fig. 3 shows including 32) wherein the second electrode layer directly contacts either the first electrode layer or the first conductive layer (Fig. 3 shows 32 directly contact first electrode layer 34).
Burdis teaches the at least one of the one or more additional layers of the device comprises a sidewall (Fig. 3), but doesn’t teach the device comprises a tapered sidewall formed by the laser.
Burdis and Rekow are related to laser scribing of substrate layers.
Rekow teaches a tapered sidewall formed by the laser (“the optical pulse 200 is a laser pulse (also referred to herein as a "laser pulse 200"”, [0023]; “depending upon factors such as the depth of the recess 400, the spot shape and spot size of the optical pulse 200 during the second period of time T2, and the like, the sidewalls 404 may be tapered, stepped, etc., in any manner so as to vary the width of the recess as the depth of the recess 400 changes”, [0029], Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tapered sidewall by the laser. One ordinary skill in art would have been motivated to form a tapered sidewall by the laser, because the tapered trenches are likely to be 
Regarding claim 20, the method of forming an electroactive device according to claim 19 is rejected (see above).
Burdis and Rekow teaches the method of forming an electroactive device 19.
Burdis teaches the gap and the sidewalls (Fig. 3, gap near P1 with sidewalls, but doesn’t explicitly teach the gap has tapered sidewalls. Rekow teaches the tapered sidewall (“the sidewalls 404 may be tapered, stepped, etc.”, [0029]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872